[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
The court having heard the parties' motions, issues the following orders:
The defendant's motion for reconsideration is granted. The court reopens the judgment as to the finding of earning capacity. The court finds that the defendant's earning capacity is in fact $1050, as an average weekly gross income. The court vacates the prior finding of $1200 per week.
The court, after reviewing the award of $100 per week as alimony to the plaintiff, based on the revised finding of earning capacity, finds the $100 per week alimony award to be fair and equitable and declines to CT Page 13412 modify the alimony ordered payable by the defendant to plaintiff.
The court, having heard the plaintiff's motion for contempt, finds that the defendant is in contempt of the court order for failure to pay court ordered alimony. The court finds the arrearage to be in the amount of $3900 as of the date of hearing and awards the plaintiff the sum of $600 as attorney's fees for post-judgment proceedings.
The court further orders that the arrearage found by the judgment of the court for pendente lite alimony of $5036, plus the post judgment alimony arrearage of $3900 for a total arrearage amount of $8936, plus $600 in additional attorney's fees for a total of $9536, which the court orders be made as a qualified domestic relations order of the defendant's 401k plan known as Eyelematic Manufacturing Company, Inc. 401k savings plan.
The court orders said $9536 be transferred to the plaintiff for the past due amounts in addition to the fifty percent of said plan previously awarded.
  ___________________, J. Kocay, J.